 

|

—heids haath Abita) GObOo-DUuoammert 3inbijed 12/17/18 Page 1of 23 Page ID #:72

UNITED STATES District CouRT ()2}G/NAL

for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

69831 Sunny Lane
Cathedral City, California

Case No. 5:18-MJ-00505

APPLICATION FOR A SEARCH WARRANT

IL, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1

located in the Ceniral District of California , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
WM contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, United States Code, Sections 841, 846, 843(b), See attached Affidavit
and 856(a)(1);

Title 18, U.S.C., Section 924(c)(1)(A)(i)
The application is based on these facts:

See attached Affidavit

ow Continued on the attached sheet.

C) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a 103a, the basis of which is set forth on the attached sheet.
YH L— a ee

 

C._ Applicant ’s_ signature

Mike Galvez, Postal Inspector
Printed name and title

Sworn to before me and signed in my presence.

Date: Decenbe~ i ¥y cole ree

"Judge's signature

 

City and state: Riverside, California Hon. Sheri Pym, U.S. Magistrate Judge

Printed name and title

 

AUSA Joseph Widman
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 2of23 Page ID #:73

AFFIDAVIT
I, Michael Galvez, being duly sworn, declare and state as
follows:
I. PURPOSE OF THIS AFFIDAVIT

1. This affidavit is made in support of applications for
warrants to search the following:

a. A residence located at 69831 Sunny Lane,
Cathedral City, California (the “SUBJECT RESIDENCE”), as further
described in Attachment A-1, which is hereby incorporated by
reference; and

b. A 2015 blue Toyota Corolla, Florida License plate
9652IE, with vehicle identification number 2T1BURHE3FC336855
(the “SUBJECT VEHICLE A”), as further described in Attachment A-
1, which is hereby incorporated by reference.1!

2. The requested search warrants seek authorization to
seize evidence, fruits, and instrumentalities of violations of
(1) Title 21, United States Code, Section 841, distribution and
possession with intent to distribute a controlled substance,
including Hashish Oil Containing Tetrahydrocannabinol; (2) Title
21, United States Code, Section 846, conspiracy to distribute
and possess with intent to distribute a controlled substance,
including Hashish Oil Containing Tetrahydrocannabinol; (3) Title
21, United States Code, Section 843(b), unlawful use of a
communication facility, including the mails and a cellular

telephone, to facilitate the distribution of controlled

 

1 The “SUBJECT VEHICLE” as that term is defined by the
search warrant application of December 14, 2018 has not been
located by the U.S. Postal Inspection Service.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 3o0f23 Page ID#:74

substances; (4) Title 21, United States Code, Section 856(a) (1),
maintaining a drug-involved premises; and (5) Title 18, United
States Code, Section 924(c) (1) (A) (i), possession of firearms in
furtherance of a drug trafficking crime, as more fully described
in Attachment B, which is incorporated herein by reference.

3. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel.
This affidavit is intended to show merely that there is
sufficient probable cause for the requested search warrants, and
does not purport to set forth all of my knowledge of or
investigation into this matter. Unless specifically indicated
otherwise, all conversations and statements described in this
affidavit are related in substance and in part only.

II. BACKGROUND OF POSTAL INSPECTOR MICHAEL GALVEZ

4. I am a Postal Inspector with the United States Postal
Inspection Service (“USPIS”) and have been so employed since
August 2017. I am currently assigned to the Los Angeles
Division, San Bernardino External Crimes Team, which
investigates crimes against the United States Postal Service
(“USPS”) and crimes related to the misuse and attack of the mail
system, including theft of United States mail, fraud, related
activity in connection with access devices (including credit and
debit cards), and identity theft. I completed a twelve-week
basic training course in Potomac, Maryland, which included
training in the investigation of Mail theft, Bank fraud, and

Identity Theft. That course also included training in the

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 4of23 Page ID#:75

investigation of identity theft via the United States Mail.
Through my training and experience, I am familiar with the ways
in which criminals sending narcotics or illegal animals through
the mail use cell phones and other digital devices to facilitate
and conceal their crimes.

III. SUMMARY OF PROBABLE CAUSE

5. On Tuesday, December 11, 2018, United States Mail
Carrier (“U.S. Mail Carrier”) M.J. was assaulted and robbed of
an express mail package. On Friday, December 14, 2018, I
obtained a search warrant to search the SUBJECT RESIDENCE for
evidence of the assault on M.J. The target of the investigation
is Frederick Carl VICTORERO (“VICTORERO”).

6. Today, Monday, December 17, 2018, fellow law
enforcement agents and I began to execute the warrant. Upon
entering the SUBJECT RESIDENCE, law enforcement officers found
what appeared to be laboratory equipment and smelled marijuana,
although they did not see any marijuana in plain sight. They
then identified a safe and opened the safe. In the safe, law
enforcement officers found what appeared to be pure THC extract
(commonly known as “Honey Oil”) as well as three firearms, two
of which were loaded.

IV. DETAILED STATEMENT OF PROBABLE CAUSE

A. Previous Search Warrant Applications

7. As referenced above, on December 14, 2018, I obtained
search warrants to search the SUBJECT RESIDENCE as well as
VICTORERO’s car and person, for evidence of an assault ona

federal employee, namely, U.S. Mail Carrier M.J. (Case Nos.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page5of23 Page ID#:76

5:18-MJ:00495, 5:18-MJ:00496, 5:18-MJ:00497.) I have attached
as Exhibit A an application with affidavit which the government
submitted in support of its application to search the SUBJECT
RESIDENCE. Exhibit A is hereby incorporated by reference.

B. Entry into SUBJECT RESIDENCE

8. On December 17, 2018, at approximately 6:30 a.m., law
enforcement officers entered the SUBJECT RESIDENCE pursuant to
the search warrant. Officers entered the SUBJECT RESIDENCE and
went through the residence room to room. Upon entering the
residence, officers smelled marijuana, but they did not see any
marijuana in plain sight.

9. During the execution of the search warrant at the
SUBJECT RESIDENCE, inspectors contacted both VICTORERO and his
live-in girlfriend, Kayln Brown. No one else was present during
the execution of the search warrant. Also, inspectors seized
from VICTORERO a cellular telephone. Inspectors also seized at
least one other digital device, a laptop computer.

10. While executing the search warrant, officers
identified a safe in a spare bedroom on the southwest side of
the SUBJECT RESIDENCE. Officers opened the safe pursuant to the
search warrant and found three containers of apparent “Honey
Oil” and three firearms, two of which were loaded.? (Inspectors
found at least two additional firearms in the SUBJECT RESIDENCE,
including what appeared to be an unloaded shotgun and an

unloaded .22 caliber long rifle.)

 

2 The safe contained additional material including coins,
watches, and things of value, including a bar of apparent
precious metal bullion.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 6of23 Page ID#:77

11. In an additional spare bedroom in the southwest side
of the residence, officers saw a cylindrical metallic device
attached to a pump, next to a couple empty glass containers.
The room was lined with a blue plastic tarp on the floor and
there was black material covering the window. There was no bed
or other indications of anyone using that room for any other
apparent purpose. It appears that none of the devices are
currently connected to one another or to a power source.

12. In the living room, officers found a black bag
containing apparent manuals for operating chemical distillation
equipment.

13. In the garage, there were two pressurized cylinders
and additional equipment that appeared to match the laboratory
equipment seen in the spare bedroom. Sergeant Tyson Voss of the
Riverside County Sheriff's Department, who was present during
the execution of the search warrant, told me that he saw what
appeared to be THC/Honey Oil residue on some of the equipment
found in the garage. Also in the garage is SUBJECT VEHICLE A,
parked adjacent to the equipment .?

14. In the kitchen, inspectors found a package covered in

white paper with return and sender addresses written on it,

 

3 VICTORERO made statements to the inspectors executing the
search warrant, but the government is not relying on those
statements to supports its showing of probable cause for this
search warrant application. VICTORERO said that he was storing
the equipment in question at the house and that he had
transported it from Long Beach, California. Based upon a
database regularly relied upon law enforcement, I have learned
that the license plate of VICTORERO’s car (the SUBJECT VEHICLE,
as defined in the previous search warrant application) has been
seen in Long Beach, California on approximately 20 occasions
during the period May through August, 2018.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 7 of 23 Page ID #:78

without postage. The return address was “Mario Regaldo, 70610
Sunny Lane, Rancho Mirage, CA 92670” and the addressee is “Chris
Miller, 4566 E. Olive Ave., Lot #25, Fresno, CA 93702.” Based
upon my review of information publicly available on Google Maps,
it appears that 70610 Sunny Lane is an actual residence and
address and that it is approximately 0.8 miles away from the
SUBJECT RESIDENCE. Next to the package was a blank U.S. Postal
Service Express Mail label. As of this writing, the package has
not been opened.

15. Inspectors found a letter dated October 1, 2018 from
the U.S. Postal Inspection Service addressed to Kayln Brown at
the SUBJECT RESIDENCE. The letter advises that an “item placed
in the U.S. Postal Service mail stream is currently being
withheld from delivery as there are reasonable grounds to
believe its contents are non-mailable and possibly in violation
of the Federal Controlled Substances Act.”

Cc. Training and Experience re: Honey Oil Production

16. Today I have spoken with several officials who are
knowledgeable about the THC/Honey 01il extraction and production
process, including Postal Inspector Kevin Lee, DEA Special Agent

James Breason,* and Sergeant Voss, all of whom have substantial

 

4 T understand that SA Breason has been a Special Agent for
the Drug Enforcement Administration (“DEA”) since March of 2009.
He is currently assigned to the Riverside County Sheriff's
Department (“RCSD”) Special Investigation Bureau (“SIB”) in
Riverside, California. Further, I understand that in the course
of SA Breason’s employment with the DEA, he has received
approximately 20 weeks of training at the DEA Academy in
Quantico, Virginia about techniques used by major narcotics
traffickers. He has specialized training involving the use,

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 8of23 Page ID#:79

experience in conducting controlled substance-related
investigations, including investigations into marijuana-infused
honey oil. Inspector Lee and Sergeant Voss were present during
all or part of the execution of the search warrant at the
SUBJECT RESIDENCE. Based upon my consultations with these
officials, I understand that the equipment found at the SUBJECT
RESIDENCE can be used and apparently, based upon the residue in
equipment in the garage, has been used, in the production of
Honey Oil. Also, the additional spare bedroom in the southwest
Side of the residence appears to have been set up for the
installation of a Honey Oil extraction operation or laboratory.

Vv. TRAINING AND EXPERIENCE REGARDING DRUG TRAFFICKING

17. Based upon information provided to me by DEA Special
Agent James Breason, which is based upon his training and
experience, I understand the following:

a. Individuals who receive proceeds from drug

trafficking generally maintain records of their illegal

 

possession, packaging, manufacturing, sales, concealment, and
transportation of various controlled substances, money
laundering techniques and conspiracy investigations. He has
attended 40 hours of Basic Clandestine Laboratory, 24 hours of
Clandestine Laboratory Site Safety, and 24 hours of Clandestine
Laboratory Level A training in the nomenclature and dismantling
of Clandestine Laboratories.

I understand that SA Breason has participated in narcotics
investigations as both a case agent and in a supportive role.
He has assisted in the arrests of multiple drug traffickers. He
has also interviewed informants and suspects concerning the
methods and means of drug traffickers. He has participated in
several static and mobile surveillance activities across
Southern California and Northern New York and have assisted in
the execution of multiple search warrants. In addition, he has
conducted investigations regarding the unlawful importation,
possession, manufacturing, and distribution of controlled
substances, as well as related money laundering.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page9of23 Page ID #:80

transactions as items of value and usually keep them in places
that are readily accessible, and under their physical control,
such as a residence. Individuals who receive proceeds from drug
trafficking also keep these records on their cell phones/smart
phones, computers, flash drives and portable hard drives and do
not dispose of these records; they usually keep their records
for long periods, often spanning several years.

b. Individuals who receive proceeds from drug
trafficking will keep the contact information of the individuals
involved in their drug trafficking organization for future
transactions or referrals.

Cc. Drug traffickers also maintain records of drug
shipments when using third party carriers such as FedEx. It is
common for the drug traffickers to maintain logs and/or ledgers
to document their shipments, addresses for their customers, or
tracking numbers associated to their drug parcels.

d. People who receive proceeds from drug trafficking
frequently possess firearms, ammunition, and other dangerous
weapons to protect their profits and persons from others who
might attempt to forcibly take such items and/or harm them
during transactions. Such weapons, which are often stolen or
otherwise possessed illegally, are typically maintained on their
person or in their residences, stash houses, and/or vehicles
where they are concealed from law enforcement and readily
available.

e. Much correspondence related to buying and selling

drugs, including the handling of drug-related money, occurs by

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 10of23 Page ID #:81

phone, e-mail and text messages sent to and from smart phones,
laptops, or other digital devices. This includes sending photos
of the drugs or currency between the seller and the buyer, as
well as negotiation of price.

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES5

18. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are
replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

 

5 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 11o0f23 Page ID #:82

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places
where the user may be unaware of them. For example, recoverable
data can include evidence of deleted or edited files; recently
used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.

c. The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
filenames and extensions. Digital devices may also contain
“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

10

 

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 12 of 23 Page ID #:83

19. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data
during a search of the premises for a number of reasons,
including the following:

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which
may take substantial time, particularly as to the categories of
electronic evidence referenced above. Also, there are now so
many types of digital devices and programs that it is difficult
to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

20. Other than what has been described herein, to my
knowledge, the United States has not attempted to obtain this
data by other means.

VII. REQUEST TO SEAL

21. I request the sealing of the search warrants and

accompanying affidavits, and applications in support thereof, as

they reveal an ongoing investigation, and in order to avoid

11

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 13 o0f23 Page ID #:84

premature disclosure of the investigation, reduce the risk of
destruction or tampering with evidence, reduce the risk of
intimidation of potential witnesses, guard against the flight of
suspects, and better ensure the safety of agents and others,
except that copies of the search warrants and arrest warrant in
full or redacted form may be maintained by the United States
Attorney’s Office, may be served on Special Agents and other
investigative and law enforcement officers, as necessary to
effectuate the warrant, and may be provided as otherwise
required by law.

///

///

12

 
   
 

ase 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 14o0f23 Page ID #:85

VIII. CONCLUSION
22. Based on the foregoing facts, there is probable cause
to believe that evidence, fruits, and instrumentalities of the
offense listed in Attachment B will be found at the SUBJECT

RESIDENCE and in SUBJECT VEHICLE A, as further described in

ZN
MICHAEL GALVEZ, Postal
Inspector

United States Postal Inspection
Service

Attachments A-1 and A-2.

Subscribed to and sworn before
me this (Titgay of December,
2018

 

UNITED STATES MAGISTRATE JUDGE

13
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 15 of23 Page ID #:86

ATTACHMENT A-1
SUBJECT RESIDENCE

PREMISES TO BE SEARCHED

 

The premises located at 69831 Sunny Lane, Cathedral City,
California (the “SUBJECT RESIDENCE”). The SUBJECT RESIDENCE is
white in color with a dark blue trim. The SUBJECT RESIDENCE has
two windows facing the street with dark blue trim. The SUBJECT
RESIDENCE has a garage on the east side. The numbers “69831”
are located on the east side of the front door. The SUBJECT
RESIDENCE has drought tolerant landscaping in the form of rock
and gravel. The area to be searched includes all vehicles on
or adjacent to the SUBJECT RESIDENCE registered to or under the

control of FREDERICK CARL VICTORERO.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 16 of 23 Page ID #:87

ATTACHMENT B

I. ITEMS TO BE SEIZED

 

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of (1) Title 21,
United States Code, Section 841, distribution and possession
with intent to distribute a controlled substance, including
Hashish Oil Containing Tetrahydrocannabinol; (2) Title 21,
United States Code, Section 846, conspiracy to distribute and
possess with intent to distribute a controlled substance,
including Hashish Oil Containing Tetrahydrocannabinol; (3) Title
21, United States Code, Section 843(b), unlawful use of a
communication facility, including the mails and a cellular
telephone, to facilitate the distribution of controlled
substances; (4) Title 21, United States Code, Section 856(a) (1),
maintaining a drug-involved premises; and (5) Title 18, United
States Code, Section 924(c) (1) (A) (1), possession of firearms in
furtherance of a drug trafficking crime, namely:

a. Controlled substances, including Hashish Oil
Containing Tetrahydrocannabinol ;

b. Equipment used in the production and extraction
of THC from marijuana;

Cc. Records, materials, or documents regarding the
production and extraction of THC from marijuana;

d. Records, materials, or documents reflecting
communications regarding the production and extraction of THC
from marijuana, including regarding equipment used in the

production and extraction of THC from marijuana;

ii

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page17 of 23 Page ID #:88

e. U.S. Mail, Express Mail, Priority Mail, United
Parcel Service (UPS), Federal Express, UPS or other private
shipping service’s delivery confirmation slips, labels and
associated boxes;

f. Any cash-counting machines;

g. Any materials used in the packaging and/or
concealment of currency/narcotics for shipment, including
aluminum foil, carbon paper, duct tape, clear shipping tape, and
heat sealed bags.

h. Any materials, documents, or records that show
the identity of the person(s) controlling, occupying,
possessing, residing in, or owning the premises, including
rental agreements, leases, rent receipts, deeds, escrow
documents, utility bills, clothing, personal affects, and other

mailed envelopes reflecting the address and addressee;

Ll. Firearms, firearm parts, firearm magazines;
j- Firearm ammunition;
k, Data, records, documents, programs, applications

or materials relating to the trafficking of controlled
substances, including ledgers, pay/owe records, distribution or
customer lists, correspondence, receipts, records, and documents
noting price, quantities, and/or times when controlled
substances were bought, sold or otherwise distributed;

l. Any digital device which is itself or which
contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense, and forensic copies thereof.

Lil

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 18 of 23 Page ID #:89

m. With respect to any digital device containing
evidence falling within the scope of the foregoing categories of
items to be seized:

i. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

ii. evidence of the presence or absence of
software that would allow others to control the device, such as
viruses, Trojan horses, and other forms of malicious software,
as well as evidence of the presence or absence of security
software designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, biometric keys,
and other access devices that may be necessary to access the
device;

vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

iv

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 19o0f23 Page ID #:90

viil. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents, ”
“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on
any digital device and any forensic copies thereof.

3. As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy
disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and

security devices.

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 20 of 23 Page ID #:91

II. SEARCH PROCEDURE FOR DIGITAL DEVICES

4. In searching digital devices or forensic copies
thereof, law enforcement personnel executing this search warrant
will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) will, in
their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s)
thereof to an appropriate law enforcement laboratory or similar
facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed
120 days from the date of execution of the warrant. The
government will not search the digital device(s) and/or forensic
image(s) thereof beyond this 120-day period without obtaining an
extension of time order from the Court.

b. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all of the data
contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine
whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and
attempt to recover deleted, “hidden,” or encrypted data to
determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

vi

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 21 of 23 Page ID #:92

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase” and “FTK” (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques.

Cc. If the search team, while searching a digital
device, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain
notes detailing how the contraband or other evidence of a crime
was encountered, including how it was immediately apparent
contraband or evidence of a crime.

d. If the search determines that a digital device
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the device and delete or destroy all forensic copies thereof.

e. If the search determines that a digital device
does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may
access such data at any time.

f. If the search determines that a digital device is
(1) itself an item to be seized and/or (2) contains data falling
within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

vil

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 22 of 23 Page ID #:93

device, but may not access data falling outside the scope of the
other items to be seized (after the time for searching the
device has expired) absent further court order.

g. The government may also retain a digital device
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending) ,
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

h. After the completion of the search of the digital
devices, the government shall not access digital data falling
outside the scope of the items to be seized absent further order
of the Court.

5. In order to search for data capable of being read or
interpreted by a digital device, law enforcement personnel are
authorized to seize the following items:

a. Any digital device capable of being used to
commit, further, or store evidence of the offense listed above;

b. Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital
data;

c. Any magnetic, electronic, or optical storage
device capable of storing digital data;

d. Any documentation, operating logs, or reference
manuals regarding the operation of the digital device or

software used in the digital device;

vill

 
Case 5:18-mj-00505-DUTY Document3 Filed 12/17/18 Page 23 of 23 Page ID #:94

e. Any applications, utility programs, compilers,
interpreters, or other software used to facilitate direct or
indirect communication with the digital device;

f. Any physical keys, encryption devices, dongles,
or similar physical items that are necessary to gain access to
the digital device or data stored on the digital device; and

g. Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to
access the digital device or data stored on the digital device.

6. The special procedures relating to digital devices
found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not
apply to any search of digital devices pursuant to any other

court order.

1X

 
